


117 S26 IS: Drug-Free Communities Pandemic Relief Act
U.S. Senate
2021-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 26
IN THE SENATE OF THE UNITED STATES

January 22, 2021
Mr. Portman (for himself, Mrs. Shaheen, Mrs. Capito, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on the Judiciary

A BILL
To provide the Administrator of the Drug-Free Communities Support Program the authority to waive the Federal fund limitation for the Drug-Free Communities Support Program.


1.Short titleThis Act may be cited as the Drug-Free Communities Pandemic Relief Act. 2.Waiver of Federal fund limitation for the Drug-Free Communities Support Program (a)In generalSubject to subsection (b), if the Administrator of the Drug-Free Communities Support Program determines that, as a result of the public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) as a result of COVID–19, an eligible coalition is unable to raise the amount of non-Federal funds, including in-kind contributions, agreed to be raised by the coalition for a fiscal year under an agreement entered into with the Administrator pursuant to paragraph (1)(A) or (3) of section 1032(b) of the Anti-Drug Abuse Act of 1988 (21 U.S.C. 1532(b)), the Administrator may, notwithstanding such paragraphs, provide to the eligible coalition the grant or renewal grant, as applicable, for that fiscal year in an amount—
(1)with respect to an initial grant or renewal grant described under paragraph (1)(A) or (3)(A) of such section, that exceeds the amount of non-Federal funds raised by the eligible coalition, including in-kind contributions, for that fiscal year; (2)with respect to a renewal grant described under paragraph (3)(D)(i) of such section, that exceeds 125 percent of the amount of non-Federal funds raised by the eligible coalition, including in-kind contributions, for that fiscal year; and
(3)with respect to a renewal grant described under paragraph (3)(D)(ii) of such section, that exceeds 150 percent of the amount of non-Federal funds raised by the eligible coalition, including in-kind contributions, for that fiscal year. (b)LimitationThe Administrator may not provide a grant or renewal grant to an eligible coalition in an amount exceeding the amount of funds initially agreed to be provided by the Administrator under the applicable agreement. 

